Title: To Alexander Hamilton from Henry Sadler and Company, November 1796
From: Henry Sadler and Company
To: Hamilton, Alexander


New York, November, 1796. “We take the liberty of inclosing Copy of an obligation given for payt. of Commission on a certain contract made with the Agents of the French Republic—copy of which contract you have also herewith. As the F Republick would not pay for the Leather immediately on delivery—nor in Specie, and not having yet paid for the Amount of Leather delivered agreeable to said Contract—We conceive it has not been compiled with on its part & that the obligation given for payment of Commission is thereby annulled. We therefore request your opinion.…”
